DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Double Patenting Rejection Maintained.  Double Patenting Rejection will no longer be held in abeyance.  MPEP 804 “As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Replies with an omission should be treated as provided in MPEP § 714.03.”
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-13,20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10825168. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite similar claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-13, 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “wherein the radiation dosage information is determined using a computer-driven treatment process based at least in part on a size, a location, a composition, or a combination thereof for the region of interest segmented in the image”.  Applicant argued support could be found in paragraph 95 which states “[0095] For example, FIG. 10 illustrates an example computer-driven treatment determination process 1000 including an image acquisition 1002 generating an image 1004. While a manual review 1006 of the image 1004 occupies hours (e.g., 2-4 hours, etc.) of radiologist time, a segmentation solution 1008 can process the image 1004 very quickly (e.g., 1-3 minutes, etc.). The segmentation solution 1008 can be a deployed learning network model such as a deployed deep learning model, machine learning model, etc. The segmentation solution 1008 can be updated using training data 1010 such as crowd-sourced training data gathered from observations, input, etc. Alone or with minor revision correction, a segmented image 1012 can then be used for treatment planning such as a radiation therapy planning dose calculation 1014, etc. For example, a size, location, and/or content/composition of a region of interest identified and isolated in the segmented image 1012 can be used to determine radiation type, dosage, frequency, placement, etc., to form part of radiation treatment including the dose calculation 1014. A treatment plan 1016, such as a radiation therapy treatment plan, etc., can be generated based on the segmented image 1012 and dose calculation 1014, for example.”  The disclosure is clear that the computer-driven treatment process only includes up to the generation of a segmentation solution which changes the time from 2-4 hours to 1-3 minutes.  The disclosure is silent on how the segmented image is used to determine radiation type, dosage, frequency, placement, etc.    This is reinforced by paragraph 129, which states “The output imager 1160 can provide object of interest information to a radiation therapy planner to determine radiation location and dosage information for radiotherapy and/or other treatment involving the organ and/or other object of interest, for example.”
	While paragraph 129 also states “The output imager 1160 can generate a radiation dose calculation itself based on the model and classification information from the model stacker 1150, voxel segmenter 1140, etc., for example. The output imager 1160 can provide an annotated image showing an organ and associated radiation planning information such as position, dose, period of exposure, etc., for example.”, which implies a computer process based at least in part on a size, a location, a composition, or a combination thereof for the ROI segmented in the image.  But this is not the computer-driven treatment processed based at least in part on a size, a location, a composition, or a combination thereof for the region of interest segmented in the image.  In other words, the specification clearly states the output of the computer-driven treatment process is segmentation solution (see Fig. 10 & paragraph 95) from which a size, location and/or composition of the ROI is determined and used for Radiation dose calculation.  
Claims 10, 19 are rejected under similar grounds as claims 1.
	Claims 2-4,6-9, 11-13, 15-18 and 20  are rejected as dependent upon a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,  10, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over “DeepCut: Object Segmentation from Bounding Box Annotations using Convolutional Neural Networks”, Martin Rahchl in view of Netsch (PGPub 2013/0301893).

Rahchl discloses 1. An image data processing system comprising a processor to: 
detect an anatomy in an image and to remove items not included in the anatomy from the image; (Rajhcl,III.A, “For all images, the brain and the lung regions have been manually segmented by an expert rater.”)
generate a bounding box around a region of interest in the anatomy; (Rajhcl,III.B, “Bounding boxes B were generated from manual segmentations by computing the maximum extent of the segmentation and enlarging it by 5 voxels for each slice”)
classify image data within the bounding box at the voxel level to identify an object in the region of interest; and (Rajhcl,II.B, “Input & Output Space: Given a database of size N containing images I = {I1, ..., IN } and corresponding bounding boxes B = {B1, ..., BN }, we attempt to learn pixelwise segmentations of the objects depicted in I and constrained to B. For this purpose, we employ a CNN with parameters Θ to classify image patches centred around a voxel location i into foreground and background.”; see also II.D)
output an indication of the object identified in the region of interest segmented in the image , (Rajhcl, See Fig. 2-3)
But does not expressly disclose “wherein the indication further comprises radiation planning information comprising radiation location information and radiation dosage information for the object, wherein the radiation dosage information is determined using a computer-driven treatment process based at least in part on a size, a location, a composition, or a combination thereof for the region of interest segmented in the image,”
Netsch discloses “wherein the indication further comprises radiation planning information comprising radiation location information and radiation dosage information for the object, wherein the radiation dosage information is determined using a computer-driven treatment process based at least in part on a size, a location, a composition, or a combination thereof for the region of interest segmented in the image” (Netsch, “[0010] In accordance with another disclosed aspect, a method comprises: performing contouring to define contour segments delineating a radiation target region and one or more risk regions in a planning image; performing intensity modulation optimization using the contour segments to generate a radiation therapy plan and a corresponding calculated radiation dose map; and during the contouring, displaying the planning image and the contour segments with the contour segments coded with respect to impact of the contour segments on the intensity modulation optimization.”, see also “[0027] In one approach, the radiation therapy planning module 20 is implemented on a suitable computer 44 having a display device 46” and Fig. 2 #74, “
    PNG
    media_image1.png
    31
    288
    media_image1.png
    Greyscale
” )
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to use the system of Rajhcl in Netsch disclosed planning of radiation therapy field.
The suggestion/motivation for doing so would have been planning radiation therapy requires a segmentation algorithm as disclosed by  Rajhcl.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
Therefore, it would have been obvious to combine Rajhcl with Netsch to obtain the invention as specified in claim 1.

Claims 10, 19 are rejected under similar grounds as claims 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-4, 11-13, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al, “DeepCut: Object Segmentation from Bounding Box Annotations using Convolutional Neural Networks” in view of Netsch in view of  Mohammad et al, “Boosted Convolutional Neural Networks”.

Rahchl in view of Netsch discloses 2. The system of claim 1, 
Rahchl teaches image slices which can be stacked (page 3, under Input and Output Space and page 4, under A. Image Data), But does not expressly disclose “wherein the processor is configured to combine a plurality of models to classify the object in the region of interest, and wherein the processor to employ at least two models to classify the image data within the bounding box, and to combine the at least two models to classify the object and determine at least one feature related to the object.”
Mohammad teaches “wherein the processor is configured to combine a plurality of models to classify the object in the region of interest, and wherein the processor to employ at least two models to classify the image data within the bounding box, and to combine the at least two models to classify the object and determine at least one feature related to the object.” (Mohammad, abstract, pages 4-5 under Boosting convolutional neural networks and pages 8-9 under Boosting heterogeneous classifiers). 
It would have been obvious to one of ordinary skill in the art, given the reference before the effective filing date of the invention to incorporate a model stacker to combine a plurality of models to classify the object in the region of interest into the Rahchl’s reference because Rahchl already teaches a voxel-level segmenter to classify image data within the bounding box at the voxel level to identify an object in the region of interest ("neural network classifier” in abstract; page3, B. Convolutional Neural Network Model, "classify image patches centered around a voxel location”; and page 4, D. Deep Cut). 
Merely incorporating what is already well-known and widely used technique such as a model stacker to combine a plurality of models to classify the object in the region of interest taught in the Mohammad reference into the Rahchl reference would have been an obvious to one of ordinary skill in the art, given the references before the effective filing date, because they are in the same field of endeavors and it would have improve Rahchl’s system to be more versatile by adapting a plurality of model to combine at least two models to classify the object and determine at least one feature related to the object.

Rahchl in view of Netsch in view of Mohammad discloses 3. The system of claim 2, wherein the at least two models employed include a first deep learning model to classify a target voxel and neighboring voxels and a second deep learning model to classify the target voxel and neighboring patches. (Mohammad, abstract, pages 4-5 under Boosting convolutional neural networks and pages 8-9 under Boosting heterogeneous classifiers).

Rahchl in view of Netsch in view of Mohammad discloses 4. The system of claim 2, wherein processor is to use image intensity values, a fully connected neural network, and a convolutional neural network to identify image features and produce a fully connected neural network and a gradient boosting machine. (abstract, pages 4-5 under Boosting convolutional neural networks and pages 8-9 under Boosting heterogeneous classifiers).

	Claims 11-13 and 20 are rejected under similar grounds as claims 2-4.

Claims 6-9 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahchl et al, “DeepCut: Object Segmentation from Bounding Box Annotations using Convolutional Neural Networks” in view of Netsch in view of  de Vos et al, “ConvNet-Based Localization of Anatomical Structures in 3D Medical Images”.
	Rahchl in view of Netsch discloses 6. The system of claim 1, 
Rahchl teaches MR images, But does not expressly disclose “wherein the image includes a computed tomography image.”
de Vos teaches “wherein the image includes a computed tomography image.”  (Devos, (abstract)). 
	It would have been obvious to one of ordinary skill in the art, given the reference before the effective filing date of the invention to use the technique taught in Rahchl’s reference taught in the field of MR imaging in the CT imaging because as shown in de Vos, the image analysis are applicable to various medical images including CT, MRI, and ultrasound.

Rahchl in view of Netsch in view of de Vos discloses 7. The system of claim 4, wherein the image is a three-dimensional computed tomography image processed slice-by-slice to identify the object. (de Vos, slices taught in abstract and pages 4-5 under III Method).

Rahchl in view of Netsch discloses 8. The system of claim 1, 
Rahchl teaches creating bounding box but no details, in particular, But does not expressly disclose “wherein processor is to generate a first bounding box in an axial image slice, a second bounding box in a coronal image slice, and a third bounding box in a sagittal image slice and to generate the bounding box around the region of interest in a three-dimensional image by combining the first bounding box, the second bounding box, and the third bounding box.”
de Vos teaches “wherein processor is to generate a first bounding box in an axial image slice, a second bounding box in a coronal image slice, and a third bounding box in a sagittal image slice and to generate the bounding box around the region of interest in a three-dimensional image by combining the first bounding box, the second bounding box, and the third bounding box.” (Devos, (abstract; pages 4-5 under III Method; and Figure 1, “Bounding box walls (opaque squares) and viewing planes (outlined rectangles) shown with anatomical location terminology that is used in the annotation protocol” and Figure 4, “Example of localization of the left ventricle in a 3D cardiac CTA image by detecting its presence in 2D image slices extracted from the three orthogonal image planes. The plots show automatic detection results for image slices extracted from the sagittal, coronal, and axial planes. Axial (top) and coronal (middle) image slices indicate the reference bounding box and the predicted bounding box walls. The predicted borders are shown in the colors used in Figure 2. The bottom figure illustrates combination of the detection results to localize the anatomical target structure by forming a 3D bounding box.”))
	It would have been obvious to one of ordinary skill in the art, given the reference before the effective filing date of the invention to incorporate image slices obtained from the sagittal, coronal, and axial planes as taught in de Vos into the Rahchl’s reference where Rahchl teaches image slices and a bounding box generator to generate a bounding box around a region of interest to generate multiple bounding boxes in multiple directions because it would improve localized segmentation of the anatomy structure in 3D medical image.

Rahchl in view of Netsch in view of de Vos discloses 9. The system of claim 8, wherein processor is to be trained using a deep learning network and a database of positive and negative classification results including at least one rotated image slice, at least one translated image slice, and at least one duplicated image slice. (Devos abstract, Figures 1 and 4 and page 11, “rotated bounding box” in the first new paragraph).

	Claims 15-18 are rejected under similar grounds as claims 6-9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANDHI THIRUGNANAM whose telephone number is (571)270-3261. The examiner can normally be reached M-F 8:30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662